Case 2:19-cv-00843-JES-NPM Document 52-3 Filed 07/02/20 Page 1 of 4 PageID 551




                             EXHIBIT C
      Case 2:19-cv-00843-JES-NPM Document 52-3 Filed 07/02/20 Page 2 of 4 PageID 552

From: ******@gmail.com
Sent: 6/13/2016 12:46:20 PM
To: support@spotify.com
Subject: Re: Spotify Case # 05626103: I want to report a broken song or wrong song information
ref:_00DD0pxIW._500571D1nQd:ref

Hello??
> On Jun 5, 2016, at 9:35 AM, support@spotify.com wrote:
>
> Hi there,
>
> Thanks for getting in touch.
>
> Here's what we got from you: Hello, I am here to report fraud. The artist is "Sosa" with "Sosa entertainment LLC" and I have
quality evidence that he is boosting his views on Spotify. 1) https://www.youtube.com/channel/UCsGcm9Vq-
KkvwIa3hG8moiA You can see here that an artist with 1 million views on Spotify should have ATLEAST 1 view on his songs on
youtube, but has none. 2) An album he released yesterday has a million views but nobody has heard of him? 3) I have images
of our conversation (him requesting a bot to create MORE accounts) as well as an excel document with over 50,000 fake
accounts that he's using to boost his views. https://drive.google.com/open?id=0B1fgaFWZfI48VVBhemVFTURycjA Please
email me with any questions.
>
> If you have a question about Spotify, your first stop should be the Spotify Community http://community.spotify.com/ for
support from other users. This is also a great place to read up on any company updates that might affect your service as well
as posting your own ideas and feedback.
>
> Then check out our Help pages http://support.spotify.com The FAQs contain solutions to the most common queries and
guides on how to use Spotify's features.
>
> You can also now follow or Tweet our Spotify Customer Service Team @Spotifycares for all things Spotify.
>
> We're sure that these solutions will help you with your query. Remember that we'll keep you in the loop on any major
service updates via our Twitter: https://twitter.com/spotifystatus @Spotifystatus
>
> Kind regards, Spotify Customer Service Team
>
> ref:_00DD0pxIW._500571D1nQd:ref
>
       Case 2:19-cv-00843-JES-NPM Document 52-3 Filed 07/02/20 Page 3 of 4 PageID 553

From: support@spotify.com
Sent: 6/14/2016 5:03:27 AM
To: ******@gmail.com
Subject: Re: Spotify Case # 05626103: I want to report a broken song or wrong song information [
ref:_00DD0pxIW._500571D1nQd:ref ]

Hi there,
Thank you for sending this information over to us. We've passed it to the right department here at Spotify and they'll
proceed with the investigation on this. We'll contact you back if we need any more information from you.
Thanks again and if you will have any questions in the meantime, please let us know.
Best wishes!
Paul
Executive Office
Spotify Customer Support
Did you know we have an extensive help section on our website? You can find it at https://support.spotify.com
This e-mail (including any attachments) may contain information that is confidential and/or privileged. It is intended only for
the recipient(s). If you have reason to believe that you are not the intended recipient of this e-mail, please contact the sender
immediately and delete the e-mail from your computer.
ref:_00DD0pxIW._500571D1nQd:ref




From: support@spotify.com
Sent: 4/19/2017 3:58:35 PM
To: ******@gmail.com
Subject: Re: Spotify Case # 05626103: I want to report a broken song or wrong song information [
ref:_00DD0pxIW._500571D1nQd:ref ]

Hi Jeff,
Thank you again for bringing this to our attention, it was very useful and helped us review the the label Sosa Entertainment
LLC that you highlighted in your email. We wanted to follow up and see if you could help out a little more and provide further
context to this issue. We appreciate some time has passed since our last correspondence, but if you have the below
information we would find it very helpful.
Are you able to share more of the skype-chat-history between Sosa and you in which you were asked to create users?
Did the label make any further contact with you asking for more help to create such users? And if so, when?
Thank you in advance for any further information you are able to provide.
Best Regards,

Spotify Customer Service
ref:_00DD0pxIW._500571D1nQd:ref
      Case 2:19-cv-00843-JES-NPM Document 52-3 Filed 07/02/20 Page 4 of 4 PageID 554

From: ******@gmail.com
Sent: 4/19/2017 9:18:14 PM
To: support@spotify.com
Subject: Re: Spotify Case # 05626103: I want to report a broken song or wrong song information [
ref:_00DD0pxIW._500571D1nQd:ref ]

Sure thing.
I am able to share the chat history. I also have the file you can see in
the chat history that he sent me, full of already created accounts by
someone else.
https://i.gyazo.com/3f69db5e0186adafbcde30bd1483d612.png
https://i.gyazo.com/1033078e15e1a1bc12240e5a59c7fca5.png
https://i.gyazo.com/cffd5db9614b60055e0b29f2bc59afc8.png
https://i.gyazo.com/19c8712f4414c7e49e8e5ac1c4d5583d.png
https://i.gyazo.com/415b2252aaaa8fd35e7ac3675a590741.png
https://i.gyazo.com/fe4b78efbf2bd6a2ec6f8bef4d5d12dc.png
https://i.gyazo.com/db04cf7a6a3dc42f09f47c301a9d5681.png
https://i.gyazo.com/0363a4216583a641e0c6ec26c75235d3.png
https://i.gyazo.com/3600d26c783226060eee4fd950a4b044.png
Unfortunately, the conversation ends when he stopped responding me, didn't
pay on the freelancing site, and got away with it because the bot was
against the terms of the service of the site.
I truly regret creating this script, however at the time I was in extreme
debt and needed income.
I hope you catch this guy.
Thanks,
Jeff
On Wed, Apr 19, 2017 at 12:02 PM support@spotify.com <support@spotify.com>
wrote:
> Hi Jeff,
>
> Thank you again for bringing this to our attention, it was very useful and
> helped us review the the label Sosa Entertainment LLC that you highlighted
> in your email. We wanted to follow up and see if you could help out a
> little more and provide further context to this issue. We appreciate some
> time has passed since our last correspondence, but if you have the below
> information we would find it very helpful.
>
> - Are you able to share more of the skype-chat-history between Sosa
> and you in which you were asked to create users?
> - Did the label make any further contact with you asking for more help
> to create such users? And if so, when?
>
> Thank you in advance for any further information you are able to provide.
>
> Best Regards,
>
> Spotify Customer Service
>
> ref:_00DD0pxIW._500571D1nQd:ref
>
